          Case: 3:20-cv-00087-wmc Document #: 25 Filed: 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

EMIR DINI,

                                 Plaintiff,                                    ORDER
          v.
                                                                            20-cv-87-wmc
STATE OF WISCONSIN,
and WISCONSIN LEGISLATIVE
REFERENCE BUREAU,

                                 Defendants.


          Pro se plaintiff Emir Dini is proceeding against defendants the State of Wisconsin

and the Wisconsin Legislative Reference Bureau on discrimination claims based on race,

national origin, and religion.        Dini has filed an ex parte motion for leave to submit

documents to the court via fax instead of by mail because mailing documents exposes him

to the Covid-19 virus. (Dkt. #22.)

          Although the court is sympathetic to the challenges litigants face during the Covid-

19 pandemic, the motion will be denied. The court previously informed Dini that it does

not accept filings by fax. (Dkt. #14.) Rather, as explained in the court’s Guide for

Litigants without a Lawyer,1 a pro se litigant may file documents (1) in person at the

courthouse, (2) by mail, or (3) electronically. To the extent mailing documents raises

health concerns for Dini, he may request access to file documents electronically at the

court’s website by clicking on the Admission & ECF Registration button on the homepage.




1
    Available at: http://www.wiwd.uscourts.gov/sites/default/files/Guide_ProSe_Litigants.pdf.
      Case: 3:20-cv-00087-wmc Document #: 25 Filed: 02/02/21 Page 2 of 2




                                      ORDER

      IT IS ORDERED that plaintiff Emir Dini’s ex parte motion for facsimile delivery

(dkt. #22) is DENIED.

      Entered this 2nd day of February, 2021.

                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                          2
